ACCEPTED
                                                                                        03-15-00237-CR
                                                                                                6486847
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   8/13/2015 2:46:56 PM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                                No. 03-15-00236-CR
CHRISTOPHER RAY WEATHERSPOON,                      }
                                                                     FILED IN
Appellant                                          }          3rd COURT OF APPEALS
                                                   }      IN THE AUSTIN,
                                                                  COURT    TEXAS
                                                              8/13/2015 2:46:56 PM
                                                   }      OF APPEALS
                                                                JEFFREY D. KYLE
                                                   }      OF THE   THIRD
                                                                      Clerk
v.                                                 }      SUPREME JUDICIAL
                                                   }      DISTRICT
THE STATE OF TEXAS                                 }


     MOTION FOR EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

        Comes now John Kuchera, undersigned counsel for Appellant, pursuant to

Rule 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for an

extension of thirty (30) days in which to the file Appellant’s brief in the above-

entitled and numbered cause. In support of this motion, undersigned counsel would

show the Court the following.

        Appellant’s brief is due today, August 13, 2015.      Undersigned counsel

recently finished appellate briefs in U.S.A. v. Le, Appeal No. 15-40399 in the Fifth

Circuit Court of Appeals, U.S.A. v. Arizmendi-Hernandez, Appeal No. 15-40336 in

the Fifth Circuit Court of Appeals, and State of Texas v. Robert Kenneth Peters,

Appeal No. 10-15-00151-CR in the Tenth Court of Appeals. Counsel thus has not

had time to complete Appellant’s brief herein.

        No other extensions have been requested.
      WHEREFORE, PREMISES CONSIDERED, undersigned counsel requests

that this Court grant an extension until September 14, 2015, for the filing of

Appellant's brief herein.




                                       Respectfully submitted,
                                       /s/ John A. Kuchera
                                       John A. Kuchera
                                       210 N. 6th St.
                                       Waco, Texas 76701
                                       (254) 754-3075
                                       (254) 756-2193 (facsimile)
                                       SBN 00792137
                                       johnkuchera@210law.com
                                       Attorney for Appellant


                               Certificate of Service
I certify that on the 13th day of August, 2015, I mailed the foregoing to:
Mr. Bob D. Odom
Assistant District Attorney
P.O. Box 540
Belton, TX 76513



                                       /s/ John A. Kuchera
                                       John A. Kuchera